IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00323-CR

JONATHON WILLIAM WAYNE KREBBS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 18th District Court
                            Johnson County, Texas
                             Trial Court No. F43789


                         MEMORANDUM OPINION


      Jonathon William Wayne Krebbs appeals from a conviction by a jury of two

counts of the offense of delivery of a controlled substance in an amount greater than

four and less than two hundred grams. TEX. HEALTH & SAFETY CODE ANN. § 481.112(d)

(Vernon 2003).   After pleading true to two enhancement paragraphs, Krebbs was

sentenced in accordance with the jury’s verdict on punishment to imprisonment for

ninety (90) years in the Texas Department of Criminal Justice – Institutional Division.

Krebbs complains that the evidence corroborating the testimony of the confidential

informant was insufficient to sustain his conviction. Because we find that the evidence
sufficiently “tended to connect” Krebbs to the offenses without the testimony of the

confidential informant, we affirm the judgment of the trial court.

Corroboration of Confidential Informant’s Testimony

        Legal and factual sufficiency standards of review are not applicable to a review

of covert witness testimony under Article 38.141 of the Code of Criminal Procedure

because corroboration of such testimony is established by statute. See TEX. CODE CRIM.

PROC. ANN. art. 38.141 (Vernon 2005). The standard for evaluation of the sufficiency of

the corroboration of the testimony of a covert witness is the same as that of the

testimony of an accomplice. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008);

see TEX. CODE CRIM. PROC. ANN. art. 38.14 (Vernon 2005) (corroboration required of

accomplice witness).

        A challenge of insufficient corroboration of evidence given by a covert witness

described in Article 38.141 does not stand on the same plateau as a challenge of

insufficient evidence to support the verdict as a whole. Cathey v. State, 992 S.W.2d 460,

462-63 (Tex. Crim. App. 1999). Rather, under the test which is applied, we must exclude

the testimony of the covert witness from consideration when weighing the sufficiency

of corroborating evidence under Article 38.141(a) and examine the remaining evidence

to determine whether this evidence “tends to connect” the defendant to the commission

of the offense. Malone, 253 S.W.3d at 258. The tends-to-connect standard does not

present a high threshold. See Cantelon v. State, 85 S.W.3d 457, 461 (Tex. App.—Austin

2002, no pet.).




Krebbs v. State                                                                    Page 2
        In determining the quantum of evidence required to corroborate covert agent

testimony, each case must be judged on its own facts, and even insignificant

circumstances may satisfy the test.       Cantelon, 85 S.W.3d at 461.        Evidence is

insufficient to corroborate covert agent testimony if it shows merely that the defendant

was present during the commission of the offense. McAfee v. State, 204 S.W.3d 868, 872

(Tex. App.—Corpus Christi 2006, pet. ref'd). Although evidence tending to connect a

defendant to an offense may not be sufficient for a conviction standing alone, it does not

need to rise to such a high threshold for purposes of corroboration. Gill v. State, 873
S.W.2d 45, 48 (Tex. Crim. App. 1994).       The corroborating evidence must provide

“suspicious circumstances” in addition to “mere presence” at the scene of a crime which

would tend to rebut that the defendant’s presence at the scene of the crime was more

than simply “innocent coincidence.” McAfee, 204 S.W.3d at 872.

Corroborating Evidence

        The evidence here, absent the testimony of the confidential informant, was that:

Bates was working as a confidential informant for Detective Goetz of the Johnson

County S.T.O.P. Special Crimes Unit and provided Goetz with information relating to

an individual he knew as “Woodie” who was a crack cocaine dealer. Bates picked

Krebbs out of a lineup and identified him as “Woodie.” An undercover officer named

Gray, acting as Bates, set up a transaction with Krebbs through text messages that were

admitted into evidence. The deal was for Bates to purchase $350 worth of crack cocaine

and to repay money owed by Bates to Krebbs of $150. Bates was searched prior to the

transaction, had a covert video and audio recording device installed on his hat, and was


Krebbs v. State                                                                     Page 3
given $500.       Gray and Bates went to a prearranged location where Bates got into

Krebbs’s vehicle. Upon his return to Gray’s vehicle, he gave Gray a baggie containing

crack cocaine.      Bates was searched thereafter and had no drugs or money in his

possession.

        Gray brokered the second deal with Krebbs directly for $500 worth of quality

crack cocaine. Bates was the intermediary for Gray. He was searched prior to meeting

Krebbs, had the recording device installed, and given $500. Torres, another undercover

officer, drove Bates to the prearranged location, a car wash. Bates got into Krebbs’s

vehicle, left it quickly, and returned to Torres’s vehicle. Bates attempted to give the

drugs to Torres, but Torres told Bates to keep them and give them to Goetz, which he

did. Goetz searched Bates and found no drugs or money after the second transaction.

        While each of these circumstances taken alone might or might not be sufficient to

corroborate Bates’s testimony, the weight of all of them when taken together provides

the basis for a rational juror to conclude that this evidence sufficiently tended to connect

Krebbs to both offenses. See Hernandez v. State, 939 S.W.2d 173, 178-79 (Tex. Crim. App.

1997). We overrule issue one.

Conclusion

        We find that there was sufficient evidence that “tended to connect” Krebbs to the

offenses for which he was convicted when taken without the testimony of the

confidential informant. We affirm the judgment of the trial court.



                                          TOM GRAY
                                          Chief Justice

Krebbs v. State                                                                       Page 4
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed September 15, 2010
Do not publish
[CRPM]




Krebbs v. State                                  Page 5